DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26 – 35, 39 and 44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abel, US 2019/0306677.
Regarding Claim 26, Abel teaches an integrated circuit device comprising: 
a structure comprising semiconductor material, the structure having a high aspect ratio (HAR) feature, the HAR feature having a depth of between 25 nanometers (nm) and 250 nm (paragraph 164), a width of between 5 nm and 50 nm, and a depth-to-width aspect ratio of 5:1 or more (paragraph 63); and 
a gap-fill material at least partially filling the HAR feature, the gap-fill material comprising silicon and nitrogen and being substantially free of a seam located between opposing sides of the HAR feature with reference to Fig. 8D in paragraphs 2, 23, 24, 35, 61, 63, 64, 113, 164 and 164.  

Regarding Claim 28, Abel teaches, wherein being substantially free of a seam means being completely free of a vertical seam in the gap-fill material along all vertical planes between opposing sides of the HAR feature with reference to Fig. 8D in paragraph 113.  
Regarding Claim 29, Abel teaches, wherein the depth-to-width aspect ratio is 10:1 or more in paragraph 63.  
Regarding Claim 30, Abel teaches, wherein the width of the HAR feature is between 5 nm and 35 nm in paragraph 63.  
Regarding Claim 31, Abel teaches, wherein the width of the HAR feature is between 5 nm and 15 nm.  
Regarding Claim 32, Abel teaches, wherein the depth of the HAR feature is between 25 nm and 150 nm.  
Regarding Claims 33 – 35, Abel teaches, wherein the depth of the HAR feature is between 25 nm and 70 nm; is between 25 nm and 50 nm and is between 25 nm and 35 nm in paragraph 63.
Regarding Claim 39, Abel teaches, wherein the HAR feature is within and in direct contact with a body comprising semiconductor material in paragraph 61. 
Regarding Claim 44, Abel teaches a method of fabricating a device, the method comprising: forming one or more layers on a substrate comprising semiconductor material; forming a high aspect ratio (HAR) feature in one or more contiguous ones of the layers and substrate, the HAR feature having a depth of between 25 nanometers (nm) and 250 nm, a width of between 5 nm and 50 nm, and a depth-to-width aspect ratio of 5:1 or more; and filling the HAR feature with material comprising silicon and nitrogen (as was described earlier in rejecting Claim 26) using an atomic layer deposition (ALD) process, the ALD process including a plurality of ALD cycles, at least one ALD cycle including reacting surfaces of the HAR feature with a precursor comprising silicon to form a monolayer of the precursor, and reacting the precursed surfaces with plasma comprising nitrogen to form a monolayer of silicon and nitrogen with reference to Fig. 7 and in paragraphs 91, 92, 102, 119, 164 and 162.  Use of aminosilane precursor will deposit material comprising silicon and nitrogen.  The ALD cycle will inherently include reacting surfaces of the HAR feature with a precursor comprising silicon to form a monolayer of the precursor, and reacting the precursed surfaces with plasma comprising nitrogen (nitrogen and/or nitrous oxide) to form a monolayer of silicon and nitrogen. 
Claim(s) 26 and 36 – 43 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang, US 2019/0341294.
Regarding Claim 26, Huang taches an integrated circuit device comprising: 
a structure 1300 comprising semiconductor material, the structure having a high aspect ratio (HAR) feature, the HAR feature1104, 1404 having a depth of between 25 nanometers (nm) and 250 nm, a width of between 5 nm and 50 nm, and a depth-to-width aspect ratio of 5:1 or more; and 
a gap-fill material at least partially filling the HAR feature, the gap-fill material 1104, 1404 comprising silicon and nitrogen and being substantially free of a seam located between opposing sides of the HAR feature with reference to Figs. 11 – 14  in paragraphs 29, 30, 44, 45 – 47, 62 and 68.    

Regarding Claim 37, Huang taches, wherein at least one of the two fins 1304 is part of a transistor structure 1300 with references to Figs. 13 and 14 in paragraphs 50, 62 and 63.  
Regarding Claim 38, Huang taches, wherein the two fins are part of a capacitor structure in paragraphs 34 and 71.  
Regarding Claim 39, Huang taches, wherein the HAR feature is within and in direct contact with a body comprising semiconductor material with references to Figs. 13 and 14 in paragraphs 50, 62 and 63.   
Regarding Claim 40, Huang taches, an integrated circuit 1300 comprising: first and second fins1304 defining a trench 1404 between the fins, the trench having a depth of between 25 nanometers (nm) and 250 nm, a width of between 5 nm and 50 nm, and a depth-to-width aspect ratio of 5 :1 or more, the first and second fins comprising semiconductor material; and a gap-fill material at least partially filling the trench, the gap-fill material comprising silicon and nitrogen and being free of a vertical seam along one or more vertical planes that run between opposing sides of the trench with reference to Figs. 11 – 14  in paragraphs 29, 30, 44, 45 – 47, 62 and 68.     
Regarding Claim 41, Huang taches, wherein the depth-to-width aspect ratio is at least 10:1 in paragraph 62.  
Regarding Claim 42, Huang taches, wherein the width of the trench is between 5 nm and 20 nm in paragraph 62.  
Regarding Claim 43, Huang taches, wherein the first and second fins 1304 are part of one or more transistor or capacitor structures with reference to Fig. 13 and 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Abel, US 2019/0306677 in view of Todd, US 2009/0311857.
Abel fails to teach, wherein the reacting of the precursed surfaces with plasma comprises supplying nitrogen radicals from a stand-alone nitrogen radical generator via a dedicated delivery path.
Toddi teaches an ALD method for depositing a gap-fill material comprising silicon and nitrogen wherein the reacting of the precursed surfaces with plasma comprises supplying nitrogen radicals from a stand-alone nitrogen radical generator 60 via a dedicated delivery path with reference to Fig. 1 in the Abstract and paragraphs 13, 51, 57, 62, 79, 86, 96, 112, 113, 123 and 153 for the benefit of forming uniform and conformal layers of silicon compounds with high throughput in paragraph 11.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Abel and apply an ALD method for depositing a gap-fill material comprising silicon and nitrogen wherein the reacting of the precursed surfaces with plasma comprises supplying nitrogen radicals from a stand-alone nitrogen radical generator via a dedicated delivery path for the benefit of forming uniform and conformal layers of silicon compounds with high throughput as taught by Todd in paragraph 11.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970.  The examiner can normally be reached on Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        February 5, 2021